DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344) and Luckhardt et al. (8563059).
Corona teaches, a cooking compartment (par. 0062), a door configured to seal the cooking compartment (par. 0068 fig. 1), a sensor including a camera (par. 0103 last 6 lines) configured to photograph at least one food material (par. 0105 ref. 520) and a distance sensor (par. 0103; 0070 image capturing device) configured to detect a distance between the camera and the at least one food material (par. 0118, par. 0105 load surface vs background; par. 0107 par. 0105 last 6 lines) and 
a processor (par. 0074) configured to acquire a weight of the at least one food material (par. 0112) by providing an image obtained by photographing the at least one food material (par. 0111) and the detected distance (par. 0108) to an artificial intelligence model (par. 0111-0112; computer system directed to visual perception), and perform cooking according to a cooking course that is set based on a kind of the at least one food material and the weight of the at least one food material (par. 0110 last 8 lines),
wherein the artificial intelligence model is trained by using training data (par. 0080; memory and associated visual appearance par. 0107; 3d model) and labeling data (par. 0080 plurality of food types) based on a function of a relationship between an image obtained by photographing a food material (par. 0080; image compared) and a photographing distance (par. 0105; pre-calibrated; par. 0107 pre-calibrated views), and a kind of the food material (par. 0080 plurality of food types) and a weight of the food material (par. 0108-0109), and the labeling data comprises the weight of the food material (par. 0112 last 9 lines; load mass information) 
Corona teaches a cooking device comprising a camera to gather information and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing cooking devices to determine and control the appropriate heating pattern as taught by Luckhardt ‘059.
Luckhardt teaches oven operation comprising a camera within the oven cavity (col. 6 lines 15-16) in addition to teaching a camera mounted to the entrance site of the chamber opening (col. 2 lines 33-47) such that the sensor is shielded from heat, humidity and dust generated in the course of baking (col. 2 lines 33-47, col. 6 lines 20-24).
Thus since Corona teaches image capturing devices to obtain information of the food prior to cooking, since Corona teaches a identifying a food support from a food load, i.e. an inner plate, since Corona teaches it is advantageous to provides for an automatic detection of the content of the cavity and identification of the load prior to cooking initiation, without user input and since Luckhardt teaches a same image capturing device for identifying cooking patterns automatically where the image capturing device is either within the cavity or mounted outside the cooking cavity above the door (col. 2 lines 37-46).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the camera is disposed on a front surface of the artificial intelligence cooking device and is configured to capture the image of the at least one food material at a front side of the artificial intelligence cooking device before the food material is placed in a cooking compartment of the artificial intelligence cooking device as taught by Luckhardt (col. 2 lines 33-47) the motivation being achieving a same provision and utilization of product top-views and contour-levels to extract the product feature or product features more accurately and achieving the advantage of greatly avoiding disturbing and harmful influences arising from high temperatures and temperature variations, dirt that could probably stain the camera lens, humidity and infrared radiation reflected by the product, object or chamber walls as taught by Luckhardt (col. 2 lines 33-47) and since mounting positions outside the chamber, open the possibility to obtain the product top-views and contour-levels in the course of inserting the product and object into the chamber which is also advantageous in that an image comprises much more information than what could reasonably be requested to be input by a user. The abundance of information obtained from the image may be used to obtain a more suitable desired temperature pattern, thereby further improving heating performance.  In particular, automated heating processes can be conducted with minimal or even without any user interaction as desired and taught by both. 
Corona and Luckhardt ‘059 teach cooking devices comprising a camera to gather information and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing cooking devices to determine and control the appropriate heating pattern as taught by Luckhardt ‘059 and more specifically one of ordinary skill in the art would have been motivated to look a specific inventor teachings as further taught by Luckhardt ‘344.
Corona and Luckhardt ‘059 teach a memory for comparison of obtained images to stored images to identify the appropriate heating pattern, in addition to teaching the image acquired by the image-capturing device may be via wireless communication for subsequent analysis of the image and extracting information from the image, which information may then be sent to the control unit (par. 0076).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use current technology, i.e. a neural network, AI server, to achieve a same identification of food for controlling cooking thus further providing the advantage of increasing the number of recognized foods such that the possibility may be provided that distinct food items may be treated as separate food items. Hence it may be possible to assign different food categories to different food items (par. 0012) as desired by both by increasing and increasing the size of stored datasets (par. 0015) by providing the advantage of an automatic operation of the appliance, and in particular a self-learning automatic operation of the appliance.
Though Corona is silent to specifically describing how the images for comparison in the control unit are obtained, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the referenced images as taught by Corona for comparison are obtained by photographing various kinds of food materials at various distances since Corona teaches recognizing by images different food types and more specifically obtaining load information including mass, i.e. weights of the food materials thus providing the advantage of in contrast to known methods and devices, allows the build up of a knowledge base for operating the appliance for different kinds of food items to be processed and provides a type of a self-learning methodology for respective appliances and the additional advantage of that new information can be stored, provided and used for further optimizing the operation of the appliance due to automatic operation of the appliance being continuously improved. In particular it is possible to train pattern recognition capabilities which may be useful for automatic food category assignment. The method in particular allows the build up a of pattern recognition and in particular artificial neural network. Hence, an alternative and in particular improved method of operating an appliance for processing food can be obtained as taught by Luckhardt ‘344 (par. 0021).
The cooking course comprises at least one of a cooking temperature or a cooking time (par. 0110).
The processor acquires a weight of a first food material (par. 0079, 0093, 0119, fig. 3) and a weight of a second food material (par. 0079, 0093, 0119, fig. 3) by providing an image obtained by photographing the first and second food materials and the detected distance to the artificial intelligence model, and set the cooking course by using a kind of the first food material, a weight of the first food material, a kind of the second food material, and a weight of the second food material (par. 0079, 0093, 0119, fig. 3).
The processor acquires a first cooking course by using the kind of the first food material and the weight of the first food material and a second cooking course by using the kind of the second food material and the weight of the second food material (par. 0079, 0093, 0119).
The processor performs cooking according to the first cooking course having a longer cooking time (par. 0016) among the first cooking course and the second cooking course when the first cooking course and the second cooking course are different from each other (par. 0016).
The processor outputs a notice (par. 0095; display corresponding region) when first cooking course and the second cooking course are different from each other (par. 0095).
The processor receives a user's feedback on the set cooking course and corrects the set cooking course on the basis of the feedback (par. 0095).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344) and Luckhardt et al. (8563059) and Garcia (20140300722).
Corona teaches, a cooking compartment (par. 0062), a door configured to seal the cooking compartment (par. 0068 fig. 1), a sensor including a camera (par. 0103 last 6 lines) configured to photograph at least one food material (par. 0105 ref. 520) and a distance sensor (par. 0103; 0070 image capturing device) configured to detect a distance between the camera and the at least one food material (par. 0118, par. 0105 load surface vs background; par. 0107 par. 0105 last 6 lines) and 
a processor (par. 0074) configured to acquire a weight of the at least one food material (par. 0112) by providing an image obtained by photographing the at least one food material (par. 0111) and the detected distance (par. 0108) to an artificial intelligence model (par. 0111-0112; computer system directed to visual perception), and perform cooking according to a cooking course that is set based on a kind of the at least one food material and the weight of the at least one food material (par. 0110 last 8 lines),
wherein the artificial intelligence model is trained by using training data (par. 0080; memory and associated visual appearance par. 0107; 3d model) and labeling data (par. 0080 plurality of food types) based on a function of a relationship between an image obtained by photographing a food material (par. 0080; image compared) and a photographing distance (par. 0105; pre-calibrated; par. 0107 pre-calibrated views), and a kind of the food material (par. 0080 plurality of food types) and a weight of the food material (par. 0108-0109), and the labeling data comprises the weight of the food material (par. 0112 last 9 lines; load mass information) 
Corona teaches a cooking device comprising a camera to gather information and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing cooking devices to determine and control the appropriate heating pattern as taught by Luckhardt ‘059.
Luckhardt teaches oven operation comprising a camera within the oven cavity (col. 6 lines 15-16) in addition to teaching a camera mounted to the entrance site of the chamber opening (col. 2 lines 33-47) such that the sensor is shielded from heat, humidity and dust generated in the course of baking (col. 2 lines 33-47, col. 6 lines 20-24).
Thus since Corona teaches image capturing devices to obtain information of the food prior to cooking, since Corona teaches a identifying a food support from a food load, i.e. an inner plate, since Corona teaches it is advantageous to provides for an automatic detection of the content of the cavity and identification of the load prior to cooking initiation, without user input and since Luckhardt teaches a same image capturing device for identifying cooking patterns automatically where the image capturing device is either within the cavity or mounted outside the cooking cavity above the door (col. 2 lines 37-46).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the camera is disposed on a front surface of the artificial intelligence cooking device and is configured to capture the image of the at least one food material at a front side of the artificial intelligence cooking device before the food material is placed in a cooking compartment of the artificial intelligence cooking device as taught by Luckhardt (col. 2 lines 33-47) the motivation being achieving a same provision and utilization of product top-views and contour-levels to extract the product feature or product features more accurately and achieving the advantage of greatly avoiding disturbing and harmful influences arising from high temperatures and temperature variations, dirt that could probably stain the camera lens, humidity and infrared radiation reflected by the product, object or chamber walls as taught by Luckhardt (col. 2 lines 33-47) and since mounting positions outside the chamber, open the possibility to obtain the product top-views and contour-levels in the course of inserting the product and object into the chamber which is also advantageous in that an image comprises much more information than what could reasonably be requested to be input by a user. The abundance of information obtained from the image may be used to obtain a more suitable desired temperature pattern, thereby further improving heating performance.  In particular, automated heating processes can be conducted with minimal or even without any user interaction as desired and taught by both. 
Corona and Luckhardt ‘059 teach cooking devices comprising a camera to gather information and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing cooking devices to determine and control the appropriate heating pattern as taught by Luckhardt ‘059 and more specifically one of ordinary skill in the art would have been motivated to look a specific inventor teachings as further taught by Luckhardt ‘344.
Corona and Luckhardt ‘059 teach a memory for comparison of obtained images to stored images to identify the appropriate heating pattern, in addition to teaching the image acquired by the image-capturing device may be via wireless communication for subsequent analysis of the image and extracting information from the image, which information may then be sent to the control unit (par. 0076).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use current technology, i.e. a neural network, to achieve a same identification of food for controlling cooking thus further providing the advantage of increasing the number of recognized foods such that the possibility may be provided that distinct food items may be treated as separate food items. Hence it may be possible to assign different food categories to different food items (par. 0012) as desired by both by increasing and increasing the size of stored datasets (par. 0015) by providing the advantage of an automatic operation of the appliance, and in particular a self-learning automatic operation of the appliance.
Though Corona is silent to specifically describing how the images for comparison in the control unit are obtained, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the referenced images as taught by Corona for comparison are obtained by photographing various kinds of food materials at various distances since Corona teaches recognizing by images different food types and more specifically obtaining load information including mass, i.e. weights of the food materials thus providing the advantage of in contrast to known methods and devices, allows the build up of a knowledge base for operating the appliance for different kinds of food items to be processed and provides a type of a self-learning methodology for respective appliances and the additional advantage of that new information can be stored, provided and used for further optimizing the operation of the appliance due to automatic operation of the appliance being continuously improved. In particular it is possible to train pattern recognition capabilities which may be useful for automatic food category assignment. The method in particular allows the build up a of pattern recognition and in particular artificial neural network. Hence, an alternative and in particular improved method of operating an appliance for processing food can be obtained as taught by Luckhardt ‘344 (par. 0021).
Corona teaches a cooking device comprising a camera to gather information to calculate weights of the food within a cooking cavity and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing devices for both identifying the type of food in an image and to accurately determine the size of the imaged portion as desired by Corona and further using such weight information to derive caloric and nutrition information as taught by Garcia.
Thus since Corona teaches determining load information specific to an identified food and since knowing nutrition or caloric information is known in the art to be information desired for managing diets.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the software tools as taught by Garcia (par. 0156) and incorporate the teachings of the processor further using the weight information of Corona determined by a same image analysis as that taught by Garcia (par. 0156) such that the processor can provide dietetics information to the user as further taught by Garcia (par. 0156) thus achieving the taught advantage of combining measurement software to further the weight controlled cooking of Corona with providing known calorie information for each portion as taught by Garcia (par. 0156) and further providing the user an output of the total calories and nutrition information on a per weight basis as taught by Garcia using a same food identifying image as taught by all and the advantage of calorie counting for a user specific diet (par. 0156) thus achieving the advantage of the combination of accurately determined size as taught by Corona with determination of caloric and nutrition contents as taught by Garcia (par. 0156).
An input unit configured to receive a user input (par. 0094).  An output unit comprising a display unit (par. 0026), where the dietetics information is taken as above.   Though Corona is silent to the camera is disposed at an upper center region of the front surface of the artificial intelligence cooking in an area adjacent to the input unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the image capturing device outside the cooking cavity adjacent to the user input as taught by Luckhardt (fig. 7) the motivation being achieving a same provision and utilization of product top-views and contour-levels to extract the product feature or product features more accurately and achieving the advantage of greatly avoiding disturbing and harmful influences arising from high temperatures and temperature variations, dirt that could probably stain the camera lens, humidity and infrared radiation reflected by the product, object or chamber walls as taught by Luckhardt (col. 2 lines 33-47).
Corona teaches an inner plate (par. 0103 ref. 540) contacting the cooking compartment wherein camera is configured to capture the image of the at least one food material is disposed on the inner plate (fig. 1).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the image capturing device outside the cooking cavity to photograph the food material on an inner plate when a door is opened as taught by Luckhardt (fig. 7) the motivation being achieving a same provision and utilization of product top-views and contour-levels to extract the product feature or product features more accurately and achieving the advantage of greatly avoiding disturbing and harmful influences arising from high temperatures and temperature variations, dirt that could probably stain the camera lens, humidity and infrared radiation reflected by the product, object or chamber walls as taught by Luckhardt (col. 2 lines 33-47)
Acquire a first weight of a first food material among the at least one food material and a second weight of a second food material at least one food material based on the image (par. 0119) and the distance between the camera and the at least one food material (par. 0118), and set the cooking course based on a first type of the first food material, the first weight of the first food material, a second type of the second food material, and a second weight of the second food material (par. 0119).
The processor is further configured to receive a user feedback on the cooking course (par. 0095; where “on the cooking course” is taken with respect to desired cooking course; alternatively par. 0112), and adjust the cooking course based on the user feedback (par. 0095, par. 0112) and store information based on the adjusted cooking course (par. 0095; inputted information stored for use in cooking; par. 0112 relative for obtaining).
With respect to claim 18, since Corona teaches determining load information specific to an identified food and since knowing nutrition or caloric information is known in the art to be information desired for managing diets.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the software tools as taught by Garcia (par. 0156) and incorporate the teachings of the processor comprising a memory configured to store a calorie per unit weight of the at least one food mater and the dietetics information as taught by Garcia (par. 0156) since further using the weight information of Corona determined by a same image analysis as that taught by Garcia (par. 0156) using stored comparisons for gathering information specific to the food type as taught by Corona further including a database allowing the processing means to subsequently calculate caloric and other nutrition information for that portion thus achieving the advantage of the combination of accurately determined size as taught by Corona with determination of caloric and nutrition contents as taught by Garcia (par. 0156).
With respect to claim 19, since Corona teaches imaging for identifying more than one type of food at a single time (par. 0078-0080) since recipes often require more than one food and since Garcia teaches a database and calculating caloric information specific to different identified food types as further taught by Corona.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the software tools as taught by Garcia (par. 0156) and incorporate the teachings of the processor comprising a memory configured to store a calorie per unit weight of the at least one food mater and the dietetics information as taught by Garcia (par. 0156) since further using the weight information of Corona determined by a same image analysis as that taught by Garcia (par. 0156) using stored comparisons for gathering information specific to the food type as taught by Corona further including a database allowing the processing means to subsequently calculate caloric and other nutrition information for that portion thus achieving the advantage of the combination of accurately determined size as taught by Corona with determination of caloric and nutrition contents as taught by Garcia (par. 0156) specific to more than one food on a plate at a time as taught by Corona.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344), Luckhardt et al. (8563059), and Breunig et al. (20140050826).
Corona and Luckhardt are taken as above.
Corona teaches an improved cooking device due to cooking multiple foods at a time and thus one of ordinary skill in the art would have been motivated to look to the art of control units of cooking more than one food type at a time.
Though silent to providing a notification specific to the predefined cooking patterns of multiple foods, importantly Corona teaches the inventive aspect of identifying weight of different foods for its art recognized purpose of determining heat patterns and cook time patterns specific to each of the multiple different types of foods (par. 0079, 0110).
Thus since both teach cooking appliances which calculate an optimal time sequence of processes running one after another and/or running partly parallel, and displays the corresponding result to the operator via loading and unloading requests and since Breunig further teaches the advantage of additional variability as desired by Corona for performing the cooking with different priorities, i.e. food specific cooking.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the user specific notification as taught by Beunig, with respect to individual food products of the multiple food products cooking concurrently as taught by both thus not only optimization of the cooking quality of multiple foods at a time but further providing the advantage of interlacing and/or stacking of programs making it possible to use a cooking chamber atmosphere in an energy and time-saving manner for the purpose of preparing different foods and providing to an operator information via the display device as to which cooking product could be cooked optimally parallel to a cooking process that is already running. Thus, for example, when cooking a roast, which takes a long time, vegetable side dishes can be added at a given time. Thus, an optimum interlacing of programs and parallel processing of cooking products (par. 0046) by displaying a notification to a user when and which cooking product is to loaded and unloaded (par. 0017 las 4 lines).
With respect to claim 8, since both teach cooking appliances which calculate an optimal time sequence of processes running one after another and/or running partly parallel, and displays the corresponding result to the operator via loading and unloading requests and since Breunig further teaches the advantage of additional variability as desired by Corona for performing the cooking with different priorities, i.e. food specific cooking.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the user specific notification as taught by Breunig, with respect to individual food products of the multiple food products cooking concurrently as taught by both thus not only optimization of the cooking quality of multiple foods at a time but further providing the advantage of interlacing and/or stacking of programs making it possible to use a cooking chamber atmosphere in an energy and time-saving manner for the purpose of preparing different foods and providing to an operator information via the display device as to which cooking product could be cooked optimally parallel to a cooking process that is already running. Thus, outputs a notice of removing the second food material when the second time elapses as taught by Breunig (par. 0035) and providing the optimum interlacing of programs and parallel processing of cooking products (par. 0046) by displaying a notification to a user when and which cooking product is to loaded and unloaded (par. 0017 last 4 lines).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344), Luckhardt et al. (8563059) and Jackson et al. (20110256284).
Corona and Luckhardt are taken as above.
Corona teaches a cooking device for cooking multiple foods at a single time and calculate weights of the food within a cooking cavity and thus one of ordinary skill in the art would have been motivated to look to the art of identifying the weight of first and second food items to control the heating pattern since information about the weight of the load determines the time needed for heating of the first and second foods (par. 0026) to determine and control the appropriate heating pattern as taught by Jackson et al.
Though silent to the memory, as taught by Corona, further comprising stored ratios between the weight of the first and second foods, Corona teaches identifying the weight of first and second food items to control the heating pattern since information about the weight of the load determines the time needed for heating of the first and second foods (par. 0026).  Thus it would have been obvious to one of ordinary skill in the art to further provide the recognized weights as taught by Corona relative a single cooking of multiple foods as weight ratios as taught by Jackson (par. 0055) for its art recognized purpose of even heating of multiple foods and more specifically as taught by Corona providing weight memory specific to the obtained weights of the different foods to determine the microwave energy needed to a particular region as desired by both.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344), Luckhardt et al. (8563059) and Garcia (20140300722).
Corona and Luckhardt are taken as above.
Corona teaches a cooking device comprising a camera to gather information to calculate weights of the food within a cooking cavity and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing devices for both identifying the type of food in an image and to accurately determine the size of the imaged portion as desired by Corona and taught by Garcia.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to calculate a total calorie as taught by Garcia by using the kind of the first food material, the weight of the first food material, the kind of the second food material, and the weight of the second food material as taught by Garcia thus achieving the taught advantage of combining measurement software to further the weight controlled cooking of Corona with calorie information for each portion as taught by Garcia (par. 0156) and further providing the user an output of the total calories and nutrition information on a per weight basis as taught by Garcia using a same food identifying image as taught by all.

Response to Arguments
With respect to applicants urging the prior art is silent to the claim amendments specific to the training data and how the training data is obtained.  Importantly the claims require data gathering steps to identify a food type using pre-established criteria and a same camera and image as claimed and as taught by Corona.  Though silent to how the stored information was obtained, importantly Corona recognizes the idea of comparing current image information obtained prior to cooking with stored information to categorize according to specific food type for dictating cooking operation.  
 With respect to applicants urging directed to Corona and Luckhardt, and thus in response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Though Corona is silent to specifically describing how the images for comparison in the control unit are obtained, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the referenced images as taught by Corona for comparison are obtained by photographing various kinds of food materials at various distances since Corona teaches recognizing by images different food types and more specifically obtaining load information including mass, i.e. weights of the food materials thus providing the advantage of in contrast to known methods and devices, allows the build up of a knowledge base for operating the appliance for different kinds of food items to be processed and provides a type of a self-learning methodology for respective appliances and the additional advantage of that new information can be stored, provided and used for further optimizing the operation of the appliance due to automatic operation of the appliance being continuously improved. In particular it is possible to train pattern recognition capabilities which may be useful for automatic food category assignment. The method in particular allows the build up a of pattern recognition and in particular artificial neural network. Hence, an alternative and in particular improved method of operating an appliance for processing food can be obtained as taught by Luckhardt ‘344 (par. 0021).
With respect to difference 1, Corona teaches a provided cooking course, which is determined from a weight and a kind of the food material obtained by using one image obtained of a food item.  Though silent to in front of the cooking compartment, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the camera is disposed on a front surface of the artificial intelligence cooking device and is configured to capture the image of the at least one food material at a front side of the artificial intelligence cooking device before the food material is placed in a cooking compartment of the artificial intelligence cooking device as taught by Luckhardt (col. 2 lines 33-47) the motivation being achieving a same provision and utilization of product top-views and contour-levels to extract the product feature or product features more accurately and achieving the advantage of greatly avoiding disturbing and harmful influences arising from high temperatures and temperature variations, dirt that could probably stain the camera lens, humidity and infrared radiation reflected by the product, object or chamber walls as taught by Luckhardt (col. 2 lines 33-47) and since mounting positions outside the chamber, open the possibility to obtain the product top-views and contour-levels in the course of inserting the product and object into the chamber which is also advantageous in that an image comprises much more information than what could reasonably be requested to be input by a user. The abundance of information obtained from the image may be used to obtain a more suitable desired temperature pattern, thereby further improving heating performance.  In particular, automated heating processes can be conducted with minimal or even without any user interaction as desired and taught by both. 
Difference 2:  With respect to an AI server, Luckhardt teaches discarding redundant distances, leaving only relevant.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use current technology, i.e. a neural network, AI server, to achieve a same identification of food for controlling cooking thus further providing the advantage of increasing the number of recognized foods such that the possibility may be provided that distinct food items may be treated as separate food items. Hence it may be possible to assign different food categories to different food items (par. 0012) as desired by both by increasing and increasing the size of stored datasets (par. 0015) by providing the advantage of an automatic operation of the appliance, and in particular a self-learning automatic operation of the appliance.
Difference 3:  With respect to applicants urgings that the claims are limited to only a single camera, it is noted the claims are not limited to a single camera, where Luckhardt thus teaches either in addition to or separate therefrom a camera to photograph the food outside the cooking chamber such that the camera is not under the influence of the heating temperatures or humidity within the cooking cavity.  Corona teaches the same extracted information claimed.
Difference 4:  Though silent to AI, Corona teaches wherein the artificial intelligence model is trained by using training data (par. 0080; memory and associated visual appearance par. 0107; 3d model) and labeling data (par. 0080 plurality of food types) based on a function of a relationship between an image obtained by photographing a food material (par. 0080; image compared) and a photographing distance (par. 0105; pre-calibrated; par. 0107 pre-calibrated views), and a kind of the food material (par. 0080 plurality of food types) and a weight of the food material (par. 0108-0109), and the labeling data comprises the weight of the food material (par. 0112 last 9 lines; load mass information).
Difference 5:  Importantly though applicant urges “dangerous factors”, Luckhardt specifically teaches at par. 0045
Note that the training and self-learning properties of the proposed method at least shall be controlled in such a way that automatic operation of the appliance does not lead to dangerous or even life-threatening conditions.  Importantly the assignments of food categories and food processing programs that are clearly senseless or even absurd, may either not be admitted to be stored into the database or may, in particular automatically, be excluded or deleted from the database.
Difference 6:  Though applicant urges Luckhardt ‘344 provides data processing for categorizing the food item inside the oven, Luckhardt teaches obtaining image information outside as well.  Though applicant urges Luckhardt finds out the preference of the user in the food category via matching and comparing between images (see paragraphs [0029] and [0051] of Luckhardt ‘344, reproduced below) importantly Corona is taken to teach such, where it is further noted that both teach comparison of images which as urged by applicant must first be obtained in order to achieve the desired identification.  
Difference 7:  With respect to applicants urging Corona requires user manual input of the food type, importantly Corona teaches at par. 0111 “identity of the load placed within the cavity can also be determined automatically through use of the image capturing device”.
With respect to applicants urging Luckhardt requires manual user input, Corona teaches such and in response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Corona and Luckhardt ‘059 teach a memory for comparison of obtained images to stored images to identify the appropriate heating pattern, in addition to teaching the image acquired by the image-capturing device may be via wireless communication for subsequent analysis of the image and extracting information from the image, which information may then be sent to the control unit (par. 0076).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use current technology, i.e. a neural network, to achieve a same identification of food for controlling cooking thus further providing the advantage of increasing the number of recognized foods such that the possibility may be provided that distinct food items may be treated as separate food items. Hence it may be possible to assign different food categories to different food items (par. 0012) as desired by both by increasing and increasing the size of stored datasets (par. 0015) by providing the advantage of an automatic operation of the appliance, and in particular a self-learning automatic operation of the appliance.
Though Corona is silent to specifically describing how the images for comparison in the control unit are obtained, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the referenced images as taught by Corona for comparison are obtained by photographing various kinds of food materials at various distances since Corona teaches recognizing by images different food types and more specifically obtaining load information including mass, i.e. weights of the food materials thus providing the advantage of in contrast to known methods and devices, allows the build up of a knowledge base for operating the appliance for different kinds of food items to be processed and provides a type of a self-learning methodology for respective appliances and the additional advantage of that new information can be stored, provided and used for further optimizing the operation of the appliance due to automatic operation of the appliance being continuously improved. In particular it is possible to train pattern recognition capabilities which may be useful for automatic food category assignment. The method in particular allows the build up a of pattern recognition and in particular artificial neural network. Hence, an alternative and in particular improved method of operating an appliance for processing food can be obtained as taught by Luckhardt ‘344 (par. 0021).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792